MITCHELL, Judge
(dissenting).
I respectfully dissent in this case.
I am of the opinion that the conviction should be upheld, and agree that the question of the legality of the search is determinative of the issues of this case.
After the arresting officer saw the butt of a pistol in the back seat of the car and after the defendant admitted that it was his car and his pistol the officer according to his testimony then and there placed the defendant under arrest on a charge of “carrying a pistol for the purpose of going armed.” I think that the search of the automobile was justified as incident to a lawful arrest and that the officer was authorized to search the automobile and the fact that he found a large quantity of narcotics instead of other pistols does not prevent the admission in evidence of the narcotics found as a result of the search. See Loyd v. State, Tenn.Cr.App., 440 S.W.2d 797; Gerchman v. State, 206 Tenn. 109, 332 S.W.2d 182.
I am of the opinion that the case of Bill Liming v. State, 220 Tenn. 371, 417 S.W.2d 769 is authority for such a search.
In the Liming case, the officer arrested the defendant for driving his automobile in violation of a city ordinance, and when he searched the defendant and his automobile he found a .38 caliber pistol in the glove compartment and on searching the trunk of the car he found a German Luger, both fully loaded.
In an opinion by Mr. Justice Allison B. Humphreys the Court said:
“However, this is not determinative of this issue in defendant’s favor. We are of opinion, as was the trial judge, that the search was valid as an incident to a lawful arrest. And the fact the arrest was for a misdemeanor or a violation of a city ordinance does not alter the case.
*264“Our leading case on arrest is Hughes v. State, 145 Tenn. 544, 238 S.W. 588, 20 A.L.R. 639. There it is stated:
“ ‘An officer making an arrest has authority to search the person of his prisoner, even against his will; but a search is justifiable only as an incident to a lawful arrest, and if the arrest is unlawful the search is also unlawful. Thus an officer acting without a warrant for an arrest and without attempting to make an arrest is not justified in making a search of a person upon mere suspicion that he has committed a crime. The officer making an arrest and search of the person of the prisoner may take from him any dangerous weapons, or anything else that he reasonably may deem necessary to his own or the public safety, or for the safe-keeping of the prisoner, and take into his possession the instruments of the crime and such other articles as may be of use as evidence on the trial, or which might enable the prisoner to escape.’ 145 Tenn. 566-567, 238 S.W. 588, 594.
⅜ ‡ ‡ ⅜ ijc ⅜
“In all of our cases the question of the validity of the incidental search has turned on the common law basis of the right to search in connection with an arrest as stated in Hughes v. State, as that rule has been necessarily explained in its application in particular cases. Always, the inquiry has been whether or not the search could reasonably and fairly be related to one of the common law grounds for search recognized in that case.
“In 79 C.J.S. Searches and Seizures § 68, it is said:
“ ‘No search warrant is necessary in order to search the vehicle in which a person is riding at the time of his arrest for an offense committed in the presence of the officer, including a felony or a misdemeanor; and such a search is not unreasonable under the constitutional guaranty.’
Jji ⅝ ⅜ ⅝ ijc ⅝
“The federal aspect of this assignment is foreclosed against the defendant by Preston v. United States, 376 U.S. 364, 84 S.Ct. 881, 11 L.Ed.2d 777, where the U. S. Supreme Court in discussing this proposition said:
‘Unquestionably, when a person is lawfully arrested, the police have the right, without a search warrant, to make a contemporaneous search of the person of the accused for weapons or for the fruits of or implements used to commit the crime. Weeks v. United States, 232 U.S. 383, 392, 34 S.Ct. 341, 344, 58 L.Ed. 652 (655) (LRA 1915B 834) (1914); Agnello v. United States, 269 U.S. 20, 30, 46 S.Ct. 4, 5, 70 L.Ed. 145 (148) (51 A.L.R. 409) (1925). This right to search and seize without a search warrant extends to things under the accused’s immediate control, Carroll v. United States, supra, 267 U.S. (132,) at 158, 45 S.C. (280,) at 287, 69 L.Ed. 543, (at 553,) and, to an extent depending on the circumstances of the cases, to the place where he is arrested. Agnello v. United States, supra, 269 U.S. at 30, 46 S.Ct. (4,) at 5, 70 L.Ed. 145 (at 148); Marron v. United States, 275 U.S. 192, 199, 48 S.Ct. 74, 77, 72 L.Ed. 231 (238) (1927); United States v. Rabinowitz, 339 U.S. 56, 61-62, 70 S.Ct. 430, 433, 94 L.Ed. 653 (657-658) (1950). The rule allowing contemporaneous searches is justified, for example, by the need to seize weapons and other things which might be used to assault an officer or effect an escape, as well as by the need to prevent the destruction of evidence of the crime — things which might easily happen where the weapon or evidence is on the accused’s person or under his immediate control.’ 376 U.S. 364, 84 S.Ct. 883, 11 L.Ed.2d 780.”
It is the contention of the defendant that the officer gained the defendant’s consent to the search by coercion.
*265It is my opinion that if the search was justified as incident to a lawful arrest then the question of consent becomes immaterial.
On the question of coercion I cannot overlook the fact that the defendant Vaughn himself resorted to considerable coercion when he sought to corrupt an honest officer by offering him $500.00 and then $1,000.00 to release him and let him go on his way, as the defendant thought the officer looked like a man he “could do business with.”
I would affirm the judgment.